Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-10 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,033,787; 10,561,910; and 10,071,291.
The claims of the instant application are broader than that parent application by the omission elements such as a second insert concave shape of the recess.  Since the elimination of element and changes in shape has been found obvious, to have excluded it would have been obvious where such features were not desired in the club.  Similarly, the omission of other limitations such as the resin content of the first insert, and types of materials designated by its tensile strength and hardness would have been obvious as the selection of a material for its intended purposes has been found obvious. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinforcing feature being a beam, strut or channel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As to claim 1, the elements of the first insert are listed with no structural relationships between them such that one can clearly determine the scope of the claim.  One cannot determine how the front, rear surface and perimeter are arranged.  Further, one cannot determine any clear antecedent for the “two non-adjacent portions of the perimeter” since a perimeter made up of portions has not been previously recited. 
	The language of claim 6 is indefinite in that it calls for what the channel may or may not be.  Further the structural features of a “channel, bar or strut” is indefinite and unclear as such are broadly subjective.  For example, one may consider a “bar” to have a rounded cylindrical feature.  Further how such a feature would be a “beam” or “channel” as broadly set forth in [0037] is not clear.  Similarly, a “strut” could imply it is like a rod and a “beam” implies it is likely supported only at ends.  Such is not shown nor is any such structure clearly set forth in the specification. Hence, even in light of the specification one cannot determine the structures contemplated by the claimed invention. 
	Claim 9 is indefinite in that it does not define how such a width with respect to the insert is to be measured. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2. 6, 9, 21 and 22 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Taylor 2014/0171220. 
As to claim 1, Taylor shows a golf club head with a body comprising a face 26, and a rear wall at 48 opposite the face. A rear recess is defined where a portion of the rear wall is recessed into the body at 46 toward the face and a first insert 34 in contact with the rear wall as shown in fig. 2 using adhesive [0022].  A portion of the rear surface is recessed into the first insert towards the front surface such as at 36 and 38 and further comprises a reinforcing feature in the raised ribs extending across the open cavity between two non-adjacent portions of the perimeter as shown in fig. 2.  The first insert can be formed from a polymeric material [0029].  
As called for in claim 2, the rear recess is recessed into the body via a recess wall is in contact with the perimeter 42 of the first insert as shown in fig. 2.  
As to claim 6, the reinforcing feature of Taylor shown in fig. 2 can be described as a strut.  
The first insert is considered to have a variable width around the perimeter in the top to bottom direction as called for by claim 9.
As to claims 21 and 22, calls for material properties separately of he reinforcing feature and the first insert.  Where the insert and reinforcing feature is disclosed as capable of being made of metal or plastic [0029] such as alloyed aluminum that ranges from 100-600 MPa depending on the alloy, claim 21 is considered disclosed.  Where other softer materials such as elastomers is disclosed, the claimed shore A range of 40-60A for the first insert in general is considered met.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The instant claims are afforded a filing date of 5/11/2015 from parent 14/708,709.  To that extent Westrum 2017/0028270 an earliest filing date of 7/29/2015, Halberg 11,413,510 with an earliest filing date of 5/10/2019, Hosooka 10,716,979 with an earliest filing date of 3/30/2018 and Taylor 10,427,018 that appears to have an earliestfiling date of 6/22/2015 are not believed to be prior art

Claims 3-5, 7, 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
While Taylor can be construed to have an undercut volume, the shape and sloped ledge at an obtuse angle with a correspondingly shaped second insert does not appear to be fairly taught by any combination of the art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711